DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	It is respectfully requested that the Applicant refrain from using the Microsoft Word editing and markup feature in future filings. This is against well-established standard practice, and it is confusing, difficult to read, and unnecessary. There are clear instructions for the format of amended claims and remarks/arguments. The Applicant is encouraged to follow those instructions in the future in order to avoid those future filings being refused and not entered as being of improper form or even being held to be a non-responsive reply.
Specification
Applicant is again respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure remains objected to because the elected and examined claims are drawn to a method of manufacturing a coreless printed circuit board transformer.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process, instead only generally reciting that the invention is intended to provide a method for so doing.  Correction is required.  See MPEP § 608.01(b).
Drawings
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
In the Non-Final Office Action (mailed 05/19/2022), it was clearly noted that a marked-up copy of the drawings is required, as is a set of drawings which “must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d)”. The Applicant did not comply with these requirements. As such, the drawings are again objected to. The objection to the drawings will not be held in abeyance.
Claim Objections
The Applicant has amended claims 1 and 9 to overcome each of the previously applied claim objections. As such, those objections are vacated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 remain rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Applicant has amended claim 1 to overcome the first and second instances of 112(b) rejection, directed to the following limitations: “each ordered file representing a substantially 2D layer for printing the CPCBT having thereon: at least one of: a conductive pattern; and a dielectric pattern, and a metafile representing at least the printing order” (lines 17-20; emphasis added), and “each ordered file representing a substantially 2D layer” (lines 17-18; emphasis added). As such, those first two portions of the 112(b) rejection are vacated.
Regarding the remainder of the previously applied 112(b) rejections, the Applicant has chosen to argue against those clearly explained and defined rejections, rather than to amend the claims to overcome those rejections and thus place the application in condition for allowance. Accordingly, the remaining 112(b) rejections from the Non-Final Rejection of 05/19/2022 are hereby maintained.

Claim 1 is indefinite, because the method of the claim has no defined end point. The claim discloses: “repeating the steps of, obtaining from the library an ordered layer file representative of a subsequent layer for printing the cPCBT - to the step of sintering the conductive pattern in the subsequent ordered layer file, wherein upon printing the final layer, forming the cPCBT… and the secondary winding element of the winding is comprised of a plurality of sub-element arcs of predetermined radians concatenated to a subsequent sub-element arc with at least one of a blind via, and a buried via.” 
There is a lack of antecedent basis for “wherein upon printing the final layer,” because one cannot possibly know what the “final layer” is, or when it would be printed, as the method of claim 1 has no ending. The Applicant chose to argue against the rejection and to keep the language having a lack of antecedent basis for “the final layer”. Further, the Applicant did not amend the passive voice language of “upon printing” which does not positively recite a printing step. The Applicant could have easily remedied this indefiniteness issue by simply amending the claim to recite “wherein a final layer is printed,” which positively recites a method step and which discloses a final layer for the fist time in the claim. It is strongly suggested that the Applicant amend the claims in the manner clearly laid out herein. Applicant’s arguments with respect to this rejection will be further addressed below.
The remaining italicized portion is impossible to logically follow and muddies any confident interpretation of the intended closing steps of the method of claim 1. Where and when are the purported “blind via” or “buried via” even formed? They are not disclosed in the claim before this section. There is not a single step in the method directed to formation of any blind or buried via. Such elements are not explicitly recited, and are also not implicit. If one wishes to provide a method that includes formation of vias, then one must necessarily recite a step or steps directed to formation of those vias. Further, the claim provides absolutely no explanation as to how one would “concatenate a plurality of sub-element arcs to a subsequent sub-element arc”. The claim is vague and the metes and bounds of the method cannot be reasonably ascertained without improperly reading a number of limitations into the claim from the specification. Accordingly, the claim and its dependents have been examined as best understood.
Claims 2-14 are also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 13 is again further rejected as indefinite, because the claim discloses “a frequency of between about 350 kHz and about 1.0 MHz” (line 3; emphasis added)
There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being a “a frequency of between about 350 kHz and about 1.0 MHz”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. It appears evident from at least claim 12 that the hedging “about” term is not necessary, and the originally disclosure does not provide information as to the degree or limits of what is considered “between about 350 kHz and about 1.0 MHz”. Accordingly, the metes and bounds of the claim are undefined. This is a clear cut instance of indefinite language, because one cannot possibly know if 349 kHz is “about 350 kHz” or if 300 kHz or 100 kHz or any other frequency is considered to satisfy the purported limitation. The same is true for “about 1.0 MHz”. Is 1.1 MHz “about 1.0 MHz”? What about 1.2 or 1.5 or 2.0 or 50 MHz? The word “about” makes it impossible to determine the scope or metes and bounds of the claim, which recites a range with no endpoints.
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
The arguments labeled “a.” and “b.” are moot, because the applicant has amended the claims to overcome those rejections/objections, as noted above.
At the end of page 7 leading into page 8, Applicant has provided argument “c.”, asserting that there is antecedent basis for the limitation “upon printing the final layer”. Applicant stated that “As indicated in amended independent Claim 1, the methods steps are repeated until either the sintering of the last (final) conductive layer, or the curing of the last (final) dielectric layer, whereupon the library parsed from the 3D visualization file is complete (see e.g., Para. [0062]).” This is simply not correct. The claim does not state any of these limitations as presented in the argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the methods steps are repeated until either the sintering of the last (final) conductive layer, or the curing of the last (final) dielectric layer, whereupon the library parsed from the 3D visualization file is complete”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant continues by stating that “In other words, the method is self-limiting, since once the last file in the library having the metafile with the printing order designating that file as such, is retrieved (see original step 'h) there is no subsequent file to retrieve and the printing is done. 
Applicant submits that a skilled artisan in the field of computerized 3D printing would readily recognize that the method does have an end point and the antecedent basis for upon printing the final layer refers to the point where there is no more 2D files in the printing order (job).”
These assertions are not compelling either, because they again rely upon importing limitations into the claims, though they are not at all disclosed in the claim. Moreover, it is of course true that 3D printing methods have end points, but that does not mean that any method claim reciting 3D printing inherently includes such limitations. The claim must be definite of its own accord, and this claim is not definite. It remains a clear cut fact that “the final layer” has no antecedent basis in the claim. An issue which could have been easily and readily corrected by simply changing “the final layer” to “a final layer”. Further still, it remains a fact that the use of passive voice in the purported limitation makes it such that the supposed step of “printing” is not positively recited. The language stating “upon printing the final layer” does not positively recite an actual step of “printing the final layer”. Again, this is an issue that could have been easily corrected by the applicant by simply changing the passive voice to an active voice positive disclosure of the step being performed. If the claim had disclosed: “wherein a final layer is printed”, the limitation would not be indefinite; however, the Applicant elected not to correct the clearly explained problems with the claim. The arguments with respect to this portion of the 112(b) are not compelling.
Subsequently, Applicant has presented argument “d.”, which again relies heavily upon limitations which are simply not in the claim. Applicant uses the argument that the rejected “vias” are clearly defined in the specification and figures, and that PHOSITA is expected to import limitations into the claim based upon prior knowledge of different methods. Again, the Examiner must stress that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Put more plainly, there is no reasonable interpretation of claim 1, whereby one can simply use prior art knowledge to ascertain when or how or where the vias are purportedly formed. This is because the claim provides absolutely no information as to the method of formation, the time of formation, or the location of formation of the purported vias. The claim remains indefinite and the Applicant’s arguments are not compelling.
Finally, the Applicant presents argument “e.” directed to the 112 rejection of claim 13. Applicant has argued that the claimed range is not indefinite because an unrelated application was found to be definite. Respectfully, it is not evident that the facts of W.L. Gore & Associates, Inc. v. Garlock, Inc. 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), would map to the instant application and rejection at all. Actually, the facts of W.L. Gore do not have any nexus of connection to the rejection at hand. It remains evident that the claimed range of “a frequency of between about 350 kHz and about 1.0 MHz” is indefinite, as it has no defined endpoints at all, and the term about is not defined in the original disclosure, and is not an industry standard term. Please refer to the 112(b) rejection above for the numerous questions and vagaries which arise from this claim language. The word “between” means that the number must be within two boundaries; however, the claim states that the boundaries are not boundaries at all, but instead vague suggestions, whereby either endpoint should be “about” the recited numbers. As there is absolutely no industry standard for “about 350 kHz” or “about “1.0 MHz), nor any definition in the original disclosure, the reader is left to guess what values fall within being “about” a range. When the reader of a claim must guess what the endpoint values of a range may be, the claim is certainly indefinite. This indefiniteness issue could have been easily fixed by simply removing the word “about” from the claim, which the Applicant elected not to do. As such, the claim remains indefinite, and the rejection is maintained.
With respect to each of the maintained rejections, the Applicant’s arguments are not compelling. According to all of the current rejections detailed above, and the Examiner’s response to arguments herein, the claims remain rejected as indefinite and all arguments on the merits are held to have been answered and rebutted in full. 
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Please refer to the Non-Final Rejection of 05/19/2022 regarding the reasons for the indication of allowable subject matter, as they remain unchanged.
Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729